Citation Nr: 1621350	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  94-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1993 determination by the Department of Veterans Affairs (VA) Education Center in Atlanta, Georgia.

The Board notes that this claim has been pending since 1993.  The Veteran was scheduled for a Board hearing at a VA regional office in September 1998, for which he did not appear.  Accordingly, the Veteran's request for a hearing is deemed to have been withdrawn.  The Veteran's claim was transferred to the Board for appellate review in August 2015.  In November 2015, the Board remanded the case for further development.

In light of the grant of eligibility to Montgomery GI Bill educational assistance benefits herein, the RO must should determine the effective date of such eligibility.  In a February 2016 Statement of the Case, the RO requested the Board to determine the effective date of the eligibility.  However, in the absence of a perfected appeal on the issue of an earlier effective date, the Board does not have jurisdiction to consider that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (separate notice of disagreements required to initiate review of downstream issues).


FINDINGS OF FACT

1.  The Veteran had honorable active military service from December 27, 1990 to November 20, 1992.

2.  The Veteran was discharged from service, for Condition Interfering with Duty (CIWD), due to parenthood.

3.  The Veteran's VA Form 22-1990, Application for VA Education Benefits, was received by VA on September 17, 1993, prior to the eligibility delimiting date of November 21, 2002.


CONCLUSION OF LAW

The criteria for eligibility for VA educational assistance under the Montgomery GI Bill have been met.  38 U.S.C.A. §§ 3011 (West 2014); 38 C.F.R. § 21.7042 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants entitlement to Chapter 30 education benefits which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran seeks entitlement to education benefits under the Montgomery GI Bill.  Chapter 30 of Title 38, U.S. Code (Montgomery GI Bill) sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-3021 (West 2014).  VA will pay Chapter 30 educational assistance to an eligible veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.

An individual may establish eligibility for basic educational assistance under Chapter 30 by showing that he first entered into active duty as a member of the armed forces after June 30, 1985, and he served at least three years of continuous active duty if the obligated period of active duty was three years or more.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a). 

If an individual does not meet the requirement of three years of continuous active duty, the individual is still eligible if the discharge or release from active duty was for any one of the following reasons: a service-connected disability, a medical condition which preexisted service, a hardship discharge, the convenience of the Government after the individual completed not less than 30 months continuous active duty, involuntarily for the convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of his own willful misconduct.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a)(5)(iv)(B). 

According to the Veteran's DD Form 214, the Veteran served in the United States Navy from December 27, 1990, until his honorable discharge on November 20, 1992.  The authority cited for separation was MILPERSMAN 3620200, and the reason of separation was "parenthood."  

The Veteran stated that his enlistment was for three years but he requested an early discharge because he was awarded full custody of his two minor children, and that he had no one who was able to look after his children until his term of duty was fulfilled.  A September 1992 final judgment of divorce with an attached agreement reflects that the Veteran was fit and proper person to have legal custody of his two minor children.  

In December 2015, the Department of Defense verified that the Veteran was discharged for what is considered a qualifying reason: separation code is a Condition Interfering with Duty (CIWD).  As such, the provisions of 38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a)(5)(iv)(B) regarding eligibility for basic educational assistance under Chapter 30 are satisfied.

Accordingly, the Veteran would be eligible for one month of education benefits for every month of service (in this case, 22 months of benefits).  In this regard, the Veteran's verified period of active duty was from December 27, 1990 to November 20, 1992.  Ten years from the date of his discharge from active duty was November 21, 2002.  Therefore, the Veteran's delimiting date was November 21, 2002.  The Veteran filed his claim for education benefits on September 17, 1993, which is prior to the delimiting date.  He also enclosed an enrollment certification from Troy State University showing enrollment dates of September 15, 1993 to August 10, 1994 for 12 credit hours.  Thus, if the Veteran was awarded his eligibility for educational benefits, he would have used the benefits prior to the delimiting date. 

For these reasons, the Board concludes that the Veteran has established basic eligibility to Montgomery GI Bill educational assistance.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to eligibility for educational assistance benefits under Montgomery GI Bill is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


